KEVIN G. CLARKSON
ATTORNEY GENERAL

Margaret Paton-Walsh
(AK Bar No. 0411074)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: margaret.paton-walsh@alaska.gov

Attorney for the State of Alaska

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 DISABILITY LAW CENTER OF                     )
 ALASKA, NATIVE PEOPLES ACTION                )
 COMMUNITY FUND, ALASKA                       )
 PUBLIC INTEREST RESEARCH                     )
 GROUP, ALEIJA STOVER, AND                    )
 CAMILLE ROSE NELSON,                         )
                                              )
              Plaintiffs,                     )   Case No. _______________
                                              )
       v.                                     )   DEFENDANT’S NOTICE OF
                                              )   REMOVAL
 KEVIN MEYER, LIEUTENANT                      )
 GOVERNOR OF ALASKA, and the                  )
 STATE OF ALASKA, DIVISION OF                 )
 ELECTIONS,                                   )
                                              )
              Defendants.                     )
                                              )

      The defendants, Lieutenant Governor Kevin Meyer and the Alaska Division of

Elections, under 28 U.S.C. § 1441(a) and 1446, provide notice of the removal of the

above-captioned case from the Superior Court for the State of Alaska, Third Judicial




         Case 3:20-cv-00173-JMK Document 1 Filed 07/20/20 Page 1 of 4
District at Anchorage, Case No. 3AN-20-07060 CI, to this Court. The removal is based

on the following grounds.

       1.      The complaint alleges violation of the Twenty-Sixth Amendment to the

U.S. Constitution; violation of the right to vote and the Due Process guarantee of the state

and federal constitutions; violation of the First and Fourteenth Amendments; violation of

civil rights under the Alaska Constitution, Art. I, § 3; and violation of 42 U.S.C. §§

12131, et. seq. (Title II of the Americans with Disabilities Act) and 42 U.S.C. § 1983;

and it requests declaratory and other relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       2.      This court has original jurisdiction over the action under the provisions of

28 U.S.C. § 1331, and the action is one which may be removed to this court pursuant to

the provisions of 28 U.S.C. § 1441 because it is a civil action arising under the

Constitution, laws, or treaties of the United States.

       3.      This court has supplemental jurisdiction under 28 U.S.C. § 1367 over the

plaintiffs’ state law claims, which arise from the same set of operative facts as their

federal claims.

       4.      Service has not yet been completed on defendants, but the defendants

received a courtesy copy of the complaint on Friday, and given the expedited character of

the litigation, the State will not delay removal.

       5.      This Notice of Removal is being filed within thirty days after the

defendants’ receipt of the complaint and the summons, and is therefore timely filed under

28 U.S.C. § 1446(b).



Disability Law Center, et al. v. Meyer, et al.                   Case No. ______________
Defendant’s Notice of Removal                                                  Page 2 of 4
            Case 3:20-cv-00173-JMK Document 1 Filed 07/20/20 Page 2 of 4
       6.      Written notice of the filing of this Notice will promptly be given to all

adverse parties as required by 28 U.S.C. § 1446(d).

       7.      A Notice to State Court of Removal will be filed in the Superior Court for

the State of Alaska, Third Judicial District at Anchorage, Case No. 3AN-20-07060 CI, on

behalf of the defendant.

       8.      Nothing in this removal is intended to waive any remaining immunities the

State of Alaska may have under the Eleventh Amendment or AS 09.50.250.

       DATED July 20, 2020.

                                           KEVIN G. CLARKSON
                                           ATTORNEY GENERAL


                                           By:    /s/ Margaret Paton-Walsh
                                                  Margaret Paton-Walsh
                                                  (AK Bar No. 0411074)
                                                  Assistant Attorney General
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Telephone: (907) 269-5275
                                                  Facsimile: (907) 276-3697
                                                  Email: margaret.paton-walsh@alaska.gov




Disability Law Center, et al. v. Meyer, et al.                   Case No. ______________
Defendant’s Notice of Removal                                                  Page 3 of 4
            Case 3:20-cv-00173-JMK Document 1 Filed 07/20/20 Page 3 of 4
                              CERTIFICATE OF SERVICE

       I certify that on July 20, 2020, the foregoing document was served via U.S. mail

and email on the following:

        Jason Harrow                              Scott M. Kendall
        Equal Citizens                            Samuel G. Gottstein
        3243 South La Cienega Blvd., Suite B      Holmes Weddle & Barcott, PC
        Los Angeles, CA 90064                     701 West 8th Avenue, Suite 700
        jason@equalcitizens.us                    Anchorage, AK 99501
                                                  smkendall@hwb-law.com
        Michael Donofrio                          sgottstein@hwb-law.com
        Stris & Maher, LLP
        2d Floor, 28 Elm Street
        Montpelier, VT 05602
        michael.donofrio@stris.maher.com


                                                 /s/ Margaret Paton-Walsh
                                                 Margaret Paton-Walsh
                                                 Assistant Attorney General




Disability Law Center, et al. v. Meyer, et al.                Case No. ______________
Defendant’s Notice of Removal                                               Page 4 of 4
          Case 3:20-cv-00173-JMK Document 1 Filed 07/20/20 Page 4 of 4
